Exhibit 10.20 AMENDMENT TO CONSULTING AGREEMENT This Amendment (this “ Amendment ”), entered into and effective as of June 7, 2017, is made to that certain Consulting Agreement, effective as of August 10, 2015, as amended August 4, 2016 (the “ Agreement ”), by and between Nathan’s Famous, Inc., a Delaware corporation (the “ Company ”), and Wayne Norbitz (“ Consultant ”). Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Agreement. WITNESSETH WHEREAS , the Parties desire to amend the Agreement to extend the Term of the Agreement; and WHEREAS , pursuant to Section 16 of the Agreement, the Agreement may only be amended by a written instrument signed by the Parties . NOW, THEREFORE, in exchange for good and valuable consideration, the sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the Parties hereby agree as follows: 1.
